McLennan, J. (dissenting):
I dissent from the conclusion reached in the prevailing opinion upon the ground that the contract of lease is not ambiguous ; is not unreasonable or unconscionable, and só far as appears directly expresses the intention of the parties at the time it was made; that by its express terms the then owners not having given notice of their election to enter into possession on the 1st day of April, 1862, and not having so entered, they and their successors, the defendants, are relieved from all obligation to pay for the building-erected by the tenant, and that, theref ore, the plaintiffs are not entitled to recover.
Interlocutory judgment reversed, with costs, and demurrer overruled, with costs, with leave to the defendants to withdraw their demurrer and answer upon payment of costs of such demurrer and of this appeal.